



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ramdhar, 2018 ONCA 180

DATE: 20180223

DOCKET: C62858

Watt, Brown and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dhanwanti Nalani Ramdhar

Appellant

Matthew Gourlay, for the appellant

Katie Doherty, for the respondent

Heard: February 21, 2018

On appeal from the conviction entered on October 3, 2016 by
    Justice Carol Brewer of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT


[1]

We are not persuaded that the applicant has established that this is a
    case in which leave to appeal should be granted on the basis of the second
    category described in
R. v. R(R.)
(2008), 234 C.C.C. (3d) 463 (Ont.
    C.A.).

[2]

Leave to appeal is refused.


